On January 22, 1993, the Defendant was sentenced to Count I, fifteen (15) years for Attempted Sexual Intercourse Without Consent; Count II, fifteen (15) years with five (5) years suspended for Sexual Assault. The sentences shall be served consecutively to each other. The Court recommends the Defendant complete chemical dependency, anger management and sex offender treatment programs before becoming eligible for parole. For parole purposes a dangerous designation is imposed. Credit is given for 157 days time served. Plus conditions as listed in the January 22,1993 Judgment.
On July 23,1993, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded pro se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
Hon. Thomas McKittrick, Chairman, Hon. G. Todd Baugh, and Hon. John Warner, Judges